Citation Nr: 0735393	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-42 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right leg 
condition, including as secondary to a service-connected scar 
of the right thigh, residual of laceration.

2. Entitlement to service connection for a low back 
condition, including as secondary to a service-connected scar 
of the right thigh, residual of laceration.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the above claims.  The 
veteran's case has been advanced on the docket due to the age 
of the veteran.  38 U.S.C.A. § 7107 (West 2002); C.F.R. 
§ 20.900(c) (2007). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  

The veteran is service connected for a scar on his right 
thigh, which is a residual of a laceration he incurred in 
service in a June 1943 jeep accident.  He contends that his 
current low back and right leg conditions are causally 
related to the in-service accident or the service-connected 
scar.  He was diagnosed as having spinal stenosis and right 
sided radiculopathy, as well as mild arthritic changes of the 
right hip, in January 2005.  On VA examination in June 2006, 
the examiner noted obvious muscle atrophy beneath the scar.   

To date, no medical opinion has adequately addressed whether 
the veteran's low back and right leg conditions are related 
to his in-service injury or to his service-connected scar.  
See 38 U.S.C.A. § 5103A(d)(2).  A medical opinion is 
necessary to make a determination in this case.

Accordingly, the case is REMANDED for the following action:

1.   Schedule the veteran for a VA 
orthopedic examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination.  All 
necessary tests should be conducted.

The examiner is requested to provide an 
opinion as to the diagnosis, date of 
onset, and etiology of any low back and 
right leg disorders found to be present 
(i.e., spinal stenosis, degenerative 
changes of the spine, right hip arthritis, 
muscle atrophy of the right thigh, etc.).  

The examiner should state whether it is at 
least as likely as not (50 percent or 
greater probability) that any current low 
back disorder or right leg disorder had 
its onset during active service or is 
related to any in-service disease or 
injury, including the 1943 jeep accident.  

Additionally, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the service-connected 
right thigh scar either (a) caused or (b) 
aggravated any current low back or right 
leg disorder.  

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  Thereafter, readjudicate the veteran's 
claims on appeal.  If the claims remain 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

